Citation Nr: 1133175	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-30 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to August 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's August 2009 VA Form 9 included a request for a hearing.  However, in May 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss disability is not shown to be due to a disease or injury in service or to any incident of his military service and was not manifested within one year of service. 

2.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.


CONCLUSIONS OF LAW

1.	The Veteran's bilateral hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.	The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2009.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

As for the duty to assist, the result of RO development indicates that some of the Veteran's personnel records were likely destroyed, presumed to have been lost in a 1973 fire at the National Personnel Records Center (NPRC) facility located in St. Louis, Missouri.  Inasmuch as the Veteran was not at fault for the loss of the missing records, VA is under heightened obligation to assist the Veteran in the development of his claim.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The Board concludes that the heightened duty to assist has been met in this case.  Pursuant to this duty, the RO has undertaken the required procedures to locate and reconstruct the Veteran's records.  The RO contacted the NPRC in January 2009 to obtain the personnel records and also informed the Veteran in March 2009 that his personnel records were destroyed and asked him to provide any information or records he may have in his possession that would assist in reconstructing his records from other sources.  The Veteran has indicated that he does not have any of his personnel records from service.  See February 2009 response.  The claims file does contain all available evidence pertinent to the claims at issue, including the Veteran's DD Form 214 and service treatment records.  The Veteran's VA medical records are also associated with the file.  The Veteran has at no time referenced other outstanding records, with any specificity, not yet associated with the file that he wanted VA to obtain or that he felt were relevant to his claims.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claims for a bilateral hearing loss disability and tinnitus, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's bilateral hearing loss disability and tinnitus are related to service.  The Veteran himself has provided statements that his bilateral hearing loss disability and tinnitus are related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that his bilateral hearing loss disability and tinnitus are the result of exposure to loud noises during active duty.  He indicated that his hearing loss and tinnitus began during active duty when he was on the rifle range and in the field with the Artillery Battalion.  See e.g., March 2009 Notice of Disagreement.  The Board observes that the Veteran's DD 214 indicates he was a clerk typist in-service, however it also stated he was in the 55th Field Artillery Battalion and he separated at the Artillery and Guided Missile Center in Fort Sill, Oklahoma.  Given the challenges in obtaining the Veteran's personnel records, the Board will give the Veteran the benefit of the doubt and concede exposure to acoustic trauma in service. 

With respect to the claim of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2010), discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The report of a February 2009 VA audiology examination indicates the Veteran currently has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

The Veteran was provided a medical examination at entrance to, and separation from, service in October 1953 and August 1955, respectively.  At his entrance examination the examiner found no defects of his ears and the Veteran's hearing was reported as 15/15.  At his separation examination again there were no defects noted for the Veteran's ears, nor were there any complaints or diagnoses of tinnitus and the Veteran's hearing was reported as 15/15.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of tinnitus or hearing loss.  The lack of findings of record of an in-service incurrence of tinnitus and hearing loss weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The Veteran filed a claim of service connection for a nervous condition in October 1955, 2 months after separation from service, but he did not report hearing loss or tinnitus at this time.  The Veteran was given a VA examination in January 1956, 5 months after separation from service, and the examiner specifically noted that the Veteran's did not have impaired hearing.  The Veteran did not complain of hearing loss or tinnitus at the time of the examination.

The first post service complaint of hearing loss or tinnitus comes from the Veteran's claim for service connection in December 2008, over 50 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has reviewed the Veteran's limited post-service medical treatment records.  The Veteran was seen for various symptoms, but there is no indication he complained of tinnitus or a bilateral hearing loss disability until February 2009.  A June 2002 VA treatment record for a general check up recorded no complaints of hearing loss or tinnitus.  A September 2003 VA treatment record noted the Veteran had complaints of chest pain.  A November 2006 VA treatment record indicated the Veteran was seen for complaints of floaters in his eyes.  

The first post-service medical record which documents the Veteran's complaints of tinnitus and hearing loss comes from a VA audiology record in February 2009.  In this record the Veteran reported ringing in his ears since service.  The Veteran also reported that he believed he was suffering from a bilateral hearing loss disability.  He reported noise exposure in-service without the use of hearing protection, but he denied any civilian noise exposure.

The examiner noted mild to moderately severe sensorineural hearing loss in the right ear and moderate to moderately severe sensorineural hearing loss in the left ear.  The examiner did not give an opinion as to whether the Veteran's bilateral hearing loss disability or tinnitus were related to service.  

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered a bilateral hearing loss disability and tinnitus while in-service and that any current bilateral hearing loss disability is related to service.  The evidence of record does not link the noise exposure during active duty and the diagnosis of a bilateral hearing loss disability and tinnitus over 50 years later.  Moreover, in reviewing the evidence described above, there is no credible evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

Further, there is no evidence of record to indicate the Veteran complained of, sought treatment for, or was diagnosed with a bilateral hearing loss disability until approximately 2009, at the earliest, 54 years after separation from service.  As there is no evidence of record of a bilateral hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran has claimed that he suffers from a bilateral hearing loss disability caused in active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Furthermore, as noted above, the Board finds not credible the Veteran's claim of ongoing symptoms of hearing problems and tinnitus since service.  There are no complaints, diagnoses, or treatment for bilateral hearing loss while in-service, or at an examination 5 months after separation from service.  It is notable that he offered complaints for other physical problems, but failed to mention any hearing issues. The first complaint of a bilateral hearing loss disability came in February 2009, over 50 years after service.

The Board is also mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's report that currently experiences tinnitus.  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination in-service.  Moreover, the Veteran was seen with various health complaints at the VA Medical Center, but there is no record he indicated he was suffering from tinnitus.  Furthermore, at a VA examination 5 months after separation from service the Veteran did not complain of tinnitus.  In sum, the Board finds the inconsistencies in the Veteran's statements regarding the onset of tinnitus to be significant.  The Board finds the Veteran's more recent allegations of having tinnitus since service to be incredible.

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson, supra.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from a bilateral hearing loss disability and tinnitus while in-service and that any current bilateral hearing loss disability and tinnitus is related to service.  The normal medical findings at the time of separation from service, the lack of findings at a VA examination 5 months after separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service are also probative evidence against the claims for service connection.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a bilateral hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


